Case 2:19-cv-00040-LGW-BWC Document 117 Filed 02/05/21 Page 1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

NEW COVENANT CHURCH, INC., et al.,

Plaintiffs,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CMPD
CARLA FUTCH, et al.,
Defendants.

a Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 5th day of February 2021, the

Defendants' motion for summary judgment is GRANTED in its entirety. Judgment is hereby entered

in favor of Defendants, and this case stands CLOSED.

 

Approved by:
HON. LISA GQDBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 

 

 

Piz. 5 2 7 John E. Triplett, Acting Clerk
Oe : Clerk

f Bec gion :

Date

GAS Rev 10/2020
